Citation Nr: 1733175	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-37 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a distal fibula fracture of the right ankle.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left ankle sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran had active military service from October 1989 to December 1991, from January 1991 to September 1992 and in October 1997 with a verified period of Active Duty for Training (ACDUTRA) from October 1992 to January 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims for increased ratings for residuals of a distal fibula fracture of the right ankle and a left ankle sprain, and service connection for a Tailor's bunion (bilateral foot condition) and plantar fasciitis including on a secondary basis.  

In July 2013 the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record. 

In April 2014, the Board remanded the claims of increased ratings for residuals of a distal fibula fracture of the right ankle and a left ankle sprain, and service connection for a Tailor's bunion and plantar fasciitis including on a secondary basis to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also denied a claim for clear and unmistakable error (CUE) in a May 2005 rating decision that denied service connection for dermatitis.  

In a November 2015 decision, the Board awarded service connection for a right Tailor's bunion and left plantar fasciitis and denied increased ratings for disabilities of the right and left ankles.  The Veteran appealed the Board's denial to the United States Court of Appeal for Veterans Affairs.  By a March 2017 Order, the Court vacated the November 2015 decision regarding the right and left ankles and remanded the issues to the Board for additional consideration pursuant to its March 2017 memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the last VA examination provided in May 2014, the United States Court of Appeals for Veterans Claims (Court) issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  In this case, the May 2014 VA examination does not comply with the directives specified in Correia.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  

Additionally, in considering the statements made by the Veteran's representative in the July 2017 informal hearing presentation along with the medical evidence of record, the claims should be should also be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the ankles.  The examiner must review the claims file and should note that review in the report.  The examiner should specifically comment on the following:  

(a)  Provide measurements of the range of motion of each ankle, including where pain begins both subjectively and objectively.  

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

(b)  Discuss the range of motion of the each ankle after repetitive motion and whether there is additional limitation of function due to fatigability, incoordination, excess motion, painful motion, or on flare up.

(c)  If the Veteran is not having a flare up of either ankle disability at the time of the examination, he should identify, to the extent possible, the limitations of movement of his back when he is having a flare up.  The examiner should provide range of motion estimates during flare ups and should opine how frequently such flare ups occur.  

(d)  The examiner is asked to comment on the degree of severity of the Veteran's ankle disabilities and the effects on employment and activities of daily living.  

2.  Ensure the examiner's opinions are responsive to the determinative issues of severity of the right and left ankle in this appeal.  If not, return the report(s) for all necessary additional information.  


3.  Submit the claims for increased ratings for disabilities of the right and left ankles to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. §  3.321 (b).  

4.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

